UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-2759



LAWRENCE VERLINE WILDER, SR.

                                             Plaintiff - Appellant,

         versus


MARVIN RUNYON, Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-4056-S)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant   appeals   the   district   court's   order   dismissing

without prejudice Appellant's breach of contract claim. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Wilder v. Runyon, No. CA-97-4056-S (D. Md. Dec. 11,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2